ORDER
PER CURIAM.
Scott Edward Brown (“Defendant”) appeals from a judgment of conviction of Murder in the First Degree, in violation of Section 565.020 RSMo (1994). Defendant alleges trial court error in overruling Defendant’s Motion for Judgment of Acquittal. We have reviewed the briefs of the parties and the record on appeal and conclude there is sufficient evidence from which a reasonable trier of fact might have found the defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). Am extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).